*155CONCURRING OPINION
Oliver, Chief Judge:
The facts in the present case are materially different from those in Applicator Brush Co. v. United States, 13 Cust. Ct. 310,- Abstract 49816. There, the issue was the same as that presented herein. My dissenting views in the cited case were based on testimony to the effect that the articles there under consideration were handles “used in various types of brushes for various uses such as bronzing brushes and cosmetic brushes used in connection with paints, cosmetics, oils, and chemicals,” that they were not “dedicated to use as handles for hair pencils,” and that the chief use of brushes made with similar handles was “for paints.” In this case, the undisputed testimony is to the effect that the handles in question are parts of hair pencils.
Upon the established facts in the present record, I now agree with the application of the law and the conclusion reached by my associates.